Exhibit 10.28

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

This Amendment, dated as of December 5, 2006, is made by and between Heska
Corporation, a Delaware corporation (“Heska”), Diamond Animal Health, Inc., an
Iowa corporation (“Diamond”) (each of Heska and Diamond may be referred to
herein individually as a “Borrower” and collectively as the “Borrowers”), and
Wells Fargo Bank, National Association, operating through its Wells Fargo
Business Credit operating division (the “Lender”).

Recitals

The Borrowers and the Lender are parties to a Third Amended and Restated Credit
and Security Agreement dated as of December 30, 2005 (as the same may be
hereafter amended from time to time, the “Credit Agreement”). Capitalized terms
used in these recitals have the meanings given to them in the Credit Agreement
unless otherwise specified.

The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.     DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AMENDMENT WHICH ARE DEFINED
IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS AS DEFINED THEREIN, UNLESS
OTHERWISE DEFINED HEREIN.  IN ADDITION, SECTION 1.1 OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING OR AMENDING, AS THE CASE MAY BE, THE FOLLOWING DEFINITIONS:

“Additional Capital Increase” shall have the meaning set forth in Section 2.22.

“Available Additional Capital” means [***] of the amount, if any, by which
Additional Capital exceeds [***].

“Capital Expenditures” for any Borrower for a period means the sum of (a) any
expenditure of money for the purchase or construction of assets, or for
improvements or additions thereto during such period, which are capitalized on
such Borrower’s balance sheet, whether financed or unfinanced, but excluding
expenditures to purchase Rental Inventory, plus (b) all expenditures of money to
purchase Rental Inventory in excess of the Rental Inventory Cap during the
fiscal year in which such period occurs.


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

“Investment Cap” means [***], unless said amount is increased pursuant to
Section 2.22, in which event it means the amount to which said amount is
increased.

“Rental Inventory Cap” means $1,500,000, unless said amount is increased
pursuant to Section 2.22, in which event it means the amount to which said
amount is increased.


2.     INVENTORY CAP. THE FIGURE “$4,500,000” IN CLAUSE (III) OF THE DEFINITION
OF “BORROWING BASE” IS REPLACED BY THE FIGURE “$4,750,000.”


3.     USE OF AVAILABLE ADDITIONAL CAPITAL. ARTICLE 2 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THEREIN A NEW SECTION 2.22 TO READ IN ITS ENTIRETY
AS FOLLOWS:

“Section 2.22 Use of Available Additional Capital.  Pursuant to the procedure
set forth in this Section 2.22 and so long as no Default Period then exists, the
Borrowers from time to time may increase one or more of the Investment Cap, the
Rental Inventory Cap and the Capital Expenditures amounts set forth in Section
7.10 in an aggregate amount equal to Available Additional Capital (the
“Additional Capital Increase”).  Before making an Additional Capital Increase:

(a)  the Borrowers shall send to the Lender a written request containing a
statement by a responsible officer of the Borrowers setting forth in sufficient
detail the amount of Additional Capital raised as of that time and the amounts
of Available Additional Capital which the Borrowers requests approval for to
allocate to each of the Investment Cap, the Rental Inventory Cap and the Capital
Expenditures amounts set forth in Section 7.10; and

(b)  the Lender shall send a written acknowledgement to the Borrowers agreeing
to the amount of Available Additional Capital.”


4.     PROJECTIONS. SUB-SECTION (F) OF SECTION 6.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:

“(f)  on or before April 30 of each year, the projected balance sheets and
income statements for each of the subsequent twelve months, each in reasonable
detail, representing each Borrower’s good faith projections and certified by
such Borrower’s chief financial officer as being the most accurate projections
available and identical to the projections used by such Borrower for internal
planning purposes, together with such supporting schedules and information as
the Lender may in its discretion require;”

2


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

5.             Financial Covenants.  Sections 6.12, 6.13 and 6.16 of the Credit
Agreement are hereby amended to read in their entireties as follows:

“Section 6.12 Minimum Capital. Heska will maintain, on a consolidated basis, as
of each date listed below, its Capital at an amount not less than the amount set
forth opposite such date (amounts in parentheses denote negative numbers):

Date

 

Minimum Capital

 

November 30, 2006

 

[***]

 

December 31, 2006

 

[***]

 

January 31, 2007

 

[***]

 

February 28, 2007

 

[***]

 

March 31, 2007

 

[***]

 

April 30, 2007

 

[***]

 

May 31, 2007

 

[***]

 

June 30, 2007

 

[***]

 

July 31, 2007 and the last day of each month thereafter

 

[***]

 

 

In addition to the foregoing, if Heska makes a purchase of intellectual property
rights by June 30, 2007, as contemplated by Section 7.4(a)(ix), to the extent
the purchase is expensed in accordance with GAAP, the Minimum Capital amounts
listed above occurring after the date of such purchase shall be adjusted
downward on a dollar-for-dollar basis by the amount of such expense, not to
exceed the Investment Cap.”

“Section 6.13 Minimum Net Income. Heska will achieve, on a consolidated basis,
during each period described below, Net Income in an amount not less than the
amount set forth opposite such period (amounts in parentheses denote negative
numbers):

Period

 

Minimum Net Income

 

Twelve months ending December 31, 2006

 

[***]

 

Three months ending March 31, 2007

 

[***]

 

Six months ending June 30, 2007

 

[***]

 

 

In addition to the foregoing, if Heska makes a purchase of intellectual property
rights by June 30, 2007, as contemplated by Section 7.4(a)(ix), to the extent
the purchase is expensed in accordance with GAAP, the Minimum Net Income amounts
listed above occurring after the date of such purchase shall be adjusted
downward on a dollar-for-dollar basis by the amount of such expense, not to
exceed the Investment Cap.”

“Section 6.16 New Covenants. Annually, on or before May 31, the Borrowers and
the Lender shall agree on new covenant levels for Sections 6.12, 6.13, 6.14,
7.4(a)(v) and 7.10 for periods after such date. The new covenant levels

3


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

will be based on (i) the Borrowers’ projections for such periods and (ii) the
year to date financial results of Heska, on a consolidated basis, and such new
covenant levels shall be no less stringent than the present levels.  An Event of
Default shall occur if the new covenants are not agreed to by the above date.”


6.     INVESTMENTS. CLAUSE (IX) OF SECTION 7.4(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:

“(ix)  unless a Default Period exists or would exist immediately after or as a
result of any such purchase or investment, a purchase of intellectual property
rights concerning immunodiagnostic technology or an investment in an equity
position in a company in the immunodiagnostic industry, not to exceed the
Investment Cap, which purchase or investment shall occur on or before June 30,
2007.”


7.     CAPITAL EXPENDITURES. SECTION 7.10 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:

“Section 7.10 Capital Expenditures. The Borrowers, together with any Affiliates,
will not incur or contract to incur, in the aggregate, Capital Expenditures in
the aggregate during the fiscal year-to-date period ending on any date described
below in excess of the amount set forth opposite such period: 

Period

 

Maximum Capital
Expenditures

 

November 30, 2006

 

[***]

 

December 31, 2006

 

[***]

 

January 31, 2007

 

[***]

 

February 28, 2007

 

[***]

 

March 31, 2007

 

[***]

 

April 30, 2007

 

[***]

 

May 31, 2007

 

[***]

 

June 30, 2007

 

[***]

 

 

In addition to the foregoing, the amounts set forth above shall be adjusted
upward on a dollar-for-dollar basis by the amount allocated for such purpose in
accordance with Section 2.22.”

8.             Compliance Certificate. Exhibit B to the Credit Agreement is
replaced in its entirety by Exhibit A to this Amendment.

 

9.             No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

4


--------------------------------------------------------------------------------


10.           Consent to Merger. The Lender hereby consents to the merger of
Heska Holdings AG into Heska AG.

11.           Conditions Precedent. This Amendment, including the consent set
forth in paragraph 10, shall be effective when the Lender shall have received an
executed original hereof, together with the following, each in form and
substance acceptable to the Lender in its sole discretion:


(A)   A CERTIFICATE OF AUTHORITY OF THE BORROWERS CERTIFYING AS TO THE
RESOLUTIONS OF THE BOARDS OF DIRECTORS OF THE BORROWERS APPROVING THE EXECUTION
AND DELIVERY OF THIS AMENDMENT.


(B)   SUCH OTHER MATTERS AS THE LENDER MAY REQUIRE.


12.   REPRESENTATIONS AND WARRANTIES. THE BORROWERS HEREBY REPRESENT AND WARRANT
TO THE LENDER AS FOLLOWS:


(A)   THE BORROWERS HAVE ALL REQUISITE POWER AND AUTHORITY TO EXECUTE THIS
AMENDMENT AND TO PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND THIS AMENDMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWERS AND CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWERS, ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS.


(B)   THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS OF THIS AMENDMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT
(I) REQUIRE ANY AUTHORIZATION, CONSENT OR APPROVAL BY ANY GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR
FOREIGN, (II) VIOLATE ANY PROVISION OF ANY LAW, RULE OR REGULATION OR OF ANY
ORDER, WRIT, INJUNCTION OR DECREE PRESENTLY IN EFFECT, HAVING APPLICABILITY TO
THE BORROWERS, OR THE ARTICLES OF INCORPORATION OR BY-LAWS OF THE BORROWERS, OR
(III) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR LOAN
OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT, LEASE OR INSTRUMENT TO WHICH ANY
BORROWER IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED.


(C)   ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V OF THE
CREDIT AGREEMENT ARE CORRECT ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND
AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE.


13.   NO WAIVER. THE EXECUTION OF THIS AMENDMENT AND ACCEPTANCE OF ANY DOCUMENTS
RELATED HERETO SHALL NOT BE DEEMED TO BE A WAIVER OF ANY DEFAULT OR EVENT OF
DEFAULT UNDER THE CREDIT AGREEMENT OR BREACH, DEFAULT OR EVENT OF DEFAULT UNDER
ANY SECURITY DOCUMENT OR OTHER DOCUMENT HELD BY THE LENDER, WHETHER OR NOT KNOWN
TO THE LENDER AND WHETHER OR NOT EXISTING ON THE DATE OF THIS AMENDMENT.


14.   RELEASE. THE BORROWERS HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASE AND
FOREVER DISCHARGE THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT CORPORATIONS,
SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS, INDEMNITORS,
SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT AND FORMER
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING, FROM ANY AND
ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR DESCRIPTION,
WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER ANY STATE OR
FEDERAL

5


--------------------------------------------------------------------------------


law or otherwise, which any Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.


15.   COSTS AND EXPENSES. THE BORROWERS HEREBY REAFFIRM THEIR AGREEMENT UNDER
THE CREDIT AGREEMENT TO PAY OR REIMBURSE THE LENDER ON DEMAND FOR ALL COSTS AND
EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING
WITHOUT LIMITATION ALL REASONABLE FEES AND DISBURSEMENTS OF LEGAL COUNSEL.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWERS SPECIFICALLY
AGREE TO PAY ALL FEES AND DISBURSEMENTS OF COUNSEL TO THE LENDER FOR THE
SERVICES PERFORMED BY SUCH COUNSEL IN CONNECTION WITH THE PREPARATION OF THIS
AMENDMENT AND THE DOCUMENTS AND INSTRUMENTS INCIDENTAL HERETO. THE BORROWERS
HEREBY AGREE THAT THE LENDER MAY, AT ANY TIME OR FROM TIME TO TIME IN ITS SOLE
DISCRETION AND WITHOUT FURTHER AUTHORIZATION BY THE BORROWERS, MAKE A LOAN TO
THE BORROWERS UNDER THE CREDIT AGREEMENT, OR APPLY THE PROCEEDS OF ANY LOAN, FOR
THE PURPOSE OF PAYING ANY SUCH FEES, DISBURSEMENTS, COSTS AND EXPENSES.


16.   MISCELLANEOUS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

HESKA CORPORATION

 

DIAMOND ANIMAL HEALTH, INC

 

 

 

 

 

 

 

 

 

By

/s/ Jason Napolitano

 

By

/s/ Jason Napolitano

 

Its

Chief Financial Officer

 

 

Its

Chief Financial Officer

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Tim Ulrich

 

 

 

 

Tim Ulrich, Vice President

 

 

 

 

6


--------------------------------------------------------------------------------


Exhibit A to First Amendment

Compliance Certificate

To:

 

 

 

 

Wells Fargo Business Credit

 

 

 

 

 

 

 

 

 

 

Date:

__________________, 200___

 

 

 

 

 

 

 

 

 

 

Subject:

Heska Corporation

 

 

Financial Statements

 

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated as of December 30, 2005 (the “Credit Agreement”), attached are the
financial statements of Heska Corporation (“Heska”) as of and for
________________, 20___ (the “Reporting Date”) and the year-to-date period then
ended (the “Current Financials”). All terms used in this certificate have the
meanings given in the Credit Agreement.

I certify that, to the best of my knowledge, the Current Financials have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
fairly present the Borrowers’ financial condition and the results of its
operations as of the date thereof.

Events of Default. (Check one):

o                                    The undersigned does not have knowledge of
the occurrence of a Default or Event of Default under the Credit Agreement.

o                                    The undersigned has knowledge of the
occurrence of a Default or Event of Default under the Credit Agreement and
attached hereto is a statement of the facts with respect to thereto.

I hereby certify to the Lender as follows:

o                                    The Reporting Date does not mark the end of
one of the Borrowers’ fiscal quarters, hence I am completing all paragraphs
below except paragraph 4.

o                                    The Reporting Date marks the end of one of
the Borrowers’ fiscal quarters, hence I am completing all paragraphs below .

Financial Covenants. I further hereby certify as follows:

1.             ACCOUNTS PAYABLE.  PURSUANT TO SECTION 6.5 OF THE CREDIT
AGREEMENT, AS OF THE REPORTING DATE, PAST DUE PAYABLES ON A CONSOLIDATED BASIS
WAS $_________________, WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT
THAT THE BORROWERS HAVE NO PAST DUE PAYABLES.


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

2.             SPREAD. PURSUANT TO SECTION 2.7 OF THE CREDIT AGREEMENT, AS OF
THE REPORTING DATE, HESKA’S PRIOR-FISCAL-YEAR NET INCOME WAS, ON A CONSOLIDATED
BASIS, $_________________, WHICH DETERMINES A BASE SPREAD OF ______% PURSUANT TO
THE TABLE BELOW.  HESKA O HAS O HAS NOT RAISED AT LEAST [***] IN ADDITIONAL
CAPITAL AS OF THE REPORTING DATE, LEADING TO AN O INCREASE O DECREASE FROM THE
BASE SPREAD OF ______%, SO THAT THE APPLICABLE SPREAD IS EQUAL TO ______%.

Prior Fiscal Year Net Income

 

Spread

 

Less than $0

 

2.75

%

Greater than or equal to $0 but less than $2,500,000

 

1.75

%

Greater than or equal to $2,500,000

 

0.75

%

 

 

 

 

                3.             MINIMUM CAPITAL. PURSUANT TO SECTION 6.12 OF THE
CREDIT AGREEMENT, AS OF THE REPORTING DATE, HESKA’S CAPITAL WAS, ON A
CONSOLIDATED BASIS, $_________________, WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NOT LESS THAN $_____________ ON THE REPORTING
DATE, AS SET FORTH IN THE TABLE BELOW AND ADJUSTED, IF APPLICABLE, IN ACCORDANCE
WITH SECTION 6.12:

Date

 

Minimum Capital

 

November 30, 2006

 

[***]

 

December 31, 2006

 

[***]

 

January 1, 2007

 

[***]

 

February 28, 2007

 

[***]

 

March 31, 2007

 

[***]

 

April 30, 2007

 

[***]

 

May 31, 2007

 

[***]

 

June 30, 2007

 

[***]

 

July 31, 2007 and the last day of each month thereafter

 

[***]

 

 

2


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

4.             MINIMUM NET INCOME.  PURSUANT TO SECTION 6.13 OF THE CREDIT
AGREEMENT, AS OF THE REPORTING DATE, HESKA’S NET INCOME WAS, ON A CONSOLIDATED
BASIS, $_________________, WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT
THAT SUCH AMOUNT BE NO LESS THAN $______________ ON THE REPORTING DATE, AS SET
FORTH IN THE TABLE BELOW AND ADJUSTED, IF APPLICABLE, IN ACCORDANCE WITH SECTION
6.13:

Period

 

Minimum Net Income

 

Twelve months ending December 31, 2006

 

[***]

 

Three months ending March 31, 2007

 

[***]

 

Six months ending June 30, 2007

 

[***]

 

                5.             MINIMUM LIQUIDITY.  PURSUANT TO SECTION 6.14 OF
THE CREDIT AGREEMENT, AS OF THE REPORTING DATE, HESKA’S LIQUIDITY WAS, ON A
CONSOLIDATED BASIS, $_________________, WHICH O SATISFIES O DOES NOT SATISFY THE
REQUIREMENT THAT SUCH AMOUNT BE NO LESS THAN $1,500,000 ON THE REPORTING DATE.

6.             MINIMUM INDIVIDUAL BOOK NET WORTH.  PURSUANT TO SECTION 6.15 OF
THE CREDIT AGREEMENT, AS OF THE REPORTING DATE, HESKA’S BOOK NET WORTH WAS
$_________________ AND DIAMOND’S BOOK NET WORTH WAS $_________________, WHICH O
SATISFIES O DOES NOT SATISFY THE REQUIREMENT THAT SUCH AMOUNTS BE NO LESS THAN
ZERO ON THE REPORTING DATE.

7.             MAXIMUM CONTRIBUTIONS.  PURSUANT TO SECTION 7.4(A)(V) OF THE
CREDIT AGREEMENT, AS OF THE REPORTING DATE, HESKA’S FISCAL YEAR-TO-DATE
AGGREGATE CONTRIBUTIONS TO NON-BORROWER SUBSIDIARIES WAS $_________________,
WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT THAT SUCH AMOUNTS BE NO
MORE THAN $700,000 DURING ANY FISCAL YEAR.

8.             CAPITAL EXPENDITURES.  PURSUANT TO SECTION 7.10 OF THE CREDIT
AGREEMENT, FOR THE FISCAL YEAR-TO-DATE PERIOD ENDING ON THE REPORTING DATE,
HESKA’S CAPITAL EXPENDITURES WERE, IN THE AGGREGATE AND ON A CONSOLIDATED BASIS,
$_______________ WHICH O SATISFIES O DOES NOT SATISFY THE REQUIREMENT THAT SUCH
AMOUNT BE NOT MORE THAN $_______________ DURING THE PERIOD ENDING ON THE
REPORTING DATE, AS SET FORTH IN THE TABLE BELOW AND ADJUSTED, IF APPLICABLE, IN
ACCORDANCE WITH SECTION 7.10:

3


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Date

 

Maximum Capital
Expenditures

 

November 30, 2006

 

[***]

 

December 31, 2006

 

[***]

 

January 1, 2007

 

[***]

 

February 28, 2007

 

[***]

 

March 31, 2007

 

[***]

 

April 30, 2007

 

[***]

 

May 31, 2007

 

[***]

 

June 30, 2007

 

[***]

 

Attached hereto are all relevant facts in reasonable detail to evidence the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

HESKA CORPORATION

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------